After Remand from the Supreme Court

PER CURIAM.
A portion of this court’s prior judgment has been reversed and the cause remanded by the Supreme Court of Alabama. Ex parte Cohen, 763 So.2d 253 (Ala.1999). On remand to this court, and in compliance with the Supreme Court’s opinion, that portion of the judgment of the trial court ordering the father to pay postminority support is hereby reversed and the cause is remanded to the trial court for further proceedings. On remand, the trial court is directed “to determine whether Joshua is able to support himself. If the evidence establishes that he is not, then the trial court must determine whether Joshua’s physical disability is the cause of his inability to support himself. If so, then Joshua is entitled to postminority support, and the trial court should use the child-support *259guidelines to calculate that support, stating its reasons for any deviations from the guidelines.”
REVERSED IN PART AND REMANDED.
All the judges concur.